Citation Nr: 1603075	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-31 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to February 1974.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision by the RO in Houston, Texas that in pertinent part, denied service connection for seizures.

During the pendency of the appeal, the RO granted service connection and a 70 percent rating for major depressive disorder, and entitlement to a total disability rating based on individual unemployability (TDIU).  See rating decisions dated in March 2012 and February 2014.  In a November 2013 statement, the Veteran stated that he did not want to appeal the 70 percent rating assigned for major depression.  Since the Veteran did not appeal the ratings or effective dates assigned in these decisions, these claims are not in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).
 
The Veteran initially requested a Board hearing, but by an August 2014 statement, withdrew his hearing request.


FINDINGS OF FACT

The preponderance of the probative evidence reflects that the Veteran's current seizure disorder was not present in service or for many years following his discharge from service, and is not etiologically related to service.


CONCLUSION OF LAW

The Veteran's current seizure disorder was not incurred in or aggravated by military service or a service-connected disability, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice requirements require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied via a letter sent to the Veteran in May 2011, prior to the March 2012 rating decision on appeal.  As the pleading party attacking the agency's decision, the Veteran, not VA, has the evidentiary burden of proof of showing there is a notice error in timing or content and that the error is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), VA clinical records, and records from the Social Security Administration (SSA).  

As discussed below, there is no competent evidence suggesting that the Veteran's current seizure disorder may be associated with service.  He has not provided any information concerning the existence of medical evidence that could support his claim.  The Board finds that his assertion that he was treated for seizures during his in-service psychiatric hospitalization at a U.S. Naval Hospital is contradicted by the contemporaneous evidence of record, and he has not reported continuous seizure symptoms since service.  Accordingly, in the absence of competent evidence of a current disability that may possibly be related to service, a VA medical examination is not warranted at this time.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam); Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination.) 

Also, significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases like epilepsies and other organic diseases of the nervous system are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  Supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A review of the evidence reflects that the Veteran has a current diagnosis of focal seizures.  See April 2013 VA neurology outpatient note.  Consequently, the determinative issue is whether or not this disability is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

Service treatment records reflect that the Veteran served in the U.S. Navy from late April 1973 to early February 1974, was discharged under honorable conditions.  The evidence does not reflect, and the Veteran does not contend, that he served in Vietnam.  In fact, he has specifically denied Vietnam service.  See his December 1992 statement.  He received no combat citations.

Service treatment records are entirely negative for complaints or treatment seizures or a diagnosis of a seizure disorder.  In a December 1972 report of medical history, he reported a history of head injury at age eight; the reviewing examiner noted no current disability.  Service treatment records reflect that he was hospitalized during service for psychiatric complaints at the Portsmouth Naval Hospital from December 1973 to January 1974, and again in January 1974.  He was initially diagnosed with schizoid personality with depression, and then diagnosed with immature personality disorder.  An administrative discharge was strongly advised.  During these hospitalizations, neurological examinations were within normal limits, and he was not diagnosed with or treated for seizures.  On medical examination performed for discharge purposes in January 1974, seizures were not diagnosed.  On discharge, he was diagnosed with immature personality and schizoid personality.

In the Veteran's original September 1992 Veteran's Application for Compensation and/or Pension (VA Form 21-526), the Veteran claimed service connection for a mental disorder, and asserted that someone gave him a cigarette in service that was laced with "angel dust," after which he was treated for a mental disability.  In a December 1992 statement, he reiterated his assertions, adding that he became so depressed from that drug that he was sent to Norfolk for evaluation.  He said that since service, he had been incarcerated twice and had trouble with drugs since his discharge.  He asserted that his substance abuse was related to service.

VA medical records reflect that he was treated for a myocardial infarction in November 1994.  In October 1995, he was hospitalized and treated for substance abuse.  The Axis I discharge diagnoses were cocaine dependence, history of alcohol and marijuana abuse, both in full remission, nicotine dependence and dysthymia, and the Axis II diagnoses were personality disorder not otherwise specified (NOS) with borderline and histrionic traits.  Seizure disorder was not diagnosed.  Medical records from this admission reflect that he reported using marijuana since age 18, and cocaine since age 25.  It was questioned whether cocaine contributed to his myocardial infarction.

A March 1999 VA primary care note reflects that no focal deficits were noted on neurological evaluation.  The diagnostic assessment was coronary artery disease, obesity, history of substance dependence, and hypercholesterolemia.  There were no complaints, treatment or diagnosis of a seizure disorder.  Subsequent VA medical records are negative for complaints or treatment of seizures until February 2011, despite treatment for multiple other conditions.  In April 2006, it was noted that the Veteran had undergone a coronary artery bypass graft for five vessels disease in September 2001.

VA inpatient hospital notes dated in February 2011 reflect that he was treated for first onset headache of a migraine type with aura.  On neurology consult, he was diagnosed with seizures.  An electroencephalogram (EEG) showed seizures coming from the left occipital lobe.  A magnetic resonance imaging (MRI) scan of the brain showed left occipital lobe white matter abnormality which was likely the focus of the Veteran's seizures.  It was noted that he had morbid obesity, significant coronary artery disease, and diabetes mellitus with multiple high sugar levels.  The next day, another EEG showed that his images he reported seeing did not correlate with EEG activity.  The second EEG showed no further evidence for electrographic seizures.

Records from SSA reflect that SSA determined that the Veteran became disabled in February 2011 due to a primary diagnosis of seizures and a secondary diagnosis of ischemic heart disease.

A report of a September 2011 VA psychology compensation examination reflects that the Veteran reported a history of depression since 1971 and seizures since February 2011.  He reported a history of cocaine abuse for several years, which ended 20 years ago.  He also reported a history of hallucinations.  The examiner noted that he was not a reliable historian and it was difficult to obtain dates from him.

An April 2013 VA neurology outpatient note reflects that the Veteran had a history of head trauma when he was young with loss of consciousness, and was hospitalized in March 2011 for hyperglycemia and occipital lobe seizures.  The nature of his reported visual images changed during his stay from the flashing lights and shapes in his right visual field to more formed images, and when the formed images were present they were found to be non-epileptic in origin on EEG monitoring. The flashing lights were focal seizures coming from the left occipital lobe.  He was seen in the seizure clinic in April 2011, for headaches, spasms, vertigo, muscle aches, and occasional flashes of white and black lights in his vision.  A 24-hour EEG was normal despite reporting typical symptoms during the recording.  He was seen again in July 2011 and reported many somatic complaints as well as shadows or images, but no flashing lights.  Another EEG was normal.  In October 2011, he complained of significant mood issues but no events convincing for seizures.  He was told to taper his Keppra to off, and to continue his Depakote and Topamax.  A repeat MRI scan of the brain showed improvement in the abnormality previously seen in the left occipital region, but it was still present.  He had no subsequent seizure-like events.  Additionally, his hallucinations (formed visual images and auditory conversations) had gone away.  Since July 2012, he had visual and auditory hallucinations, but no further flashing lights similar to his seizure presentation. 

The diagnostic assessment was that the Veteran was a patient with coronary artery disease, diabetes mellitus, hypertension, hyperlipidemia and prior head trauma who was seen for follow up for seizures which were focal seizures coming from the left occipital lobe, that were eventually controlled with Depakote and Keppra.  

The physician noted that at the prior hospital admission he was admitted with a very high blood sugar level, and an MRI showed a subtle abnormality in the left occipital lobe.  It was thought that he could have symptomatic localization-related epilepsy (SLRE) from a prior head trauma in that region, brought on by admission with hyperglycemia.  The physician noted that a review of the medical literature showed that patients who have presented with occipital lobe seizures in the setting of severe hyperglycemia have had changes such as these seen on their MRIs.  The physician stated that it was possible that this patient simply had provoked seizures that were from his hyperglycemia and not from a prior trauma or insult to the region.  The physician opined that his recently reported symptoms (shadows) were less consistent with occipital lobe seizures, and may instead be due to depression and psychologic factors.  This was supported with two different 24-hour EEGs which were normal despite these reported visual symptoms during the recording.  His repeat MRI brain had a similar abnormality in the left occipital white matter, though it looked slightly less prominent.  She stated that the only definitive seizure he had was flashing colored circles on initial presentation in March 2011, and he had now been seizure-free for two years since that admission.  He was noted to be at risk for having further seizures given the subtle changes on his MRI.

In his October 2013 substantive appeal, the Veteran contended that he had seizures in the years after his psychiatric hospitalization in service, but he did not know he had them or know what they were.

In a November 2013 statement, the Veteran asserted that his stress, seizures and depression were connected to his time in service.  He noted that he had a psychiatric hospitalization in service from 1973 to 1974.  He said that during service, he "became very ill and stressed out with nero [sic] seizures" and was hospitalized in a mental ward for a couple of months.  He requested a total disability rating.  He contended that he was admitted to the Naval Hospital in service for seizures, major depression, and psychosis.

In multiple statements to treatment providers and submitted to the RO, the Veteran has reported that he has significant memory impairment.  See, e.g., November 2013 statement. 

It is the Board's province to determine the credibility of evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("The Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted [.]").  In making credibility determinations, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Id.  

As noted above, service treatment records are entirely negative for complaints, treatment or diagnosis of a seizure disorder, and neurological examinations were normal during hospital admissions in service for psychiatric complaints.  Although the Veteran now contends that he was treated for seizures during this admission, this contention is contradicted by the contemporaneous medical evidence, and the Board finds that it is not credible.

The post-service medical evidence does not reflect any complaints related to seizures for decades following the conclusion of his service.  The absence of any intervening complaints or findings related to this disability for so long after service is a factor weighing against continuity of symptomatology.  38 C.F.R. § 3.303(b).  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  In this regard, the Board finds that the Veteran's contention that he was having seizures during this period but was not aware of them demonstrates that he did not notice any continuous seizure symptoms.

While the Veteran now asserts that his seizure disorder is of service origin, he did not report any history or complaints of symptoms of seizures during medical treatment until 2011.  

Here, after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence indicates the Veteran has not experienced continuous seizure symptoms since service, and thus the Board finds that service connection based upon continuity of seizure (or epilepsy) symptomatology is not warranted.

The Board also finds that there is no competent evidence of record linking the current seizure disorder to service or a service-connected disability.  The service treatment records are negative for seizure disorder, and this condition was first reported decades after service in 2011.  There is no competent evidence demonstrating that seizures or epilepsy were manifested to a compensable degree within the first post-service year.

Significantly, in April 2013 a VA neurology physician opined that it was possible that the Veteran's seizures were provoked by his hyperglycemia (a non-service-connected disability) and were not from a prior trauma or insult to the region.  The examiner did not relate the current seizure disorder to service or a service-connected disability.

The Board finds that the April 2013 VA neurology note constitutes probative evidence against the Veteran's claim of service connection for seizure disorder.  It is based on current examination results, a review of the his medical records, and references to the relevant medical literature.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

Although the Veteran himself has asserted that his seizure disorder is related to service, he has not been shown to have the necessary training or expertise to competently provide a medical nexus opinion as to the etiology of his seizure disorder, which is not the type of condition that is readily amenable to probative lay comment regarding its appropriate diagnosis and etiology.

Accordingly, as the preponderance of the evidence is against this claim for service connection for a seizure disorder, the "benefit of the doubt" rule is not for application, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a seizure disorder is denied.




____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


